Citation Nr: 0910942	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  04-39 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified before the 
undersigned at a hearing held at the RO in December 2005.  
The Board remanded this case in July 2007 for further 
development. 


FINDINGS OF FACT

1.  In December 2002, the veteran's average pure tone decibel 
loss in the right ear was 30 and in the left ear was 26, with 
speech recognition ability of 92 percent in the right ear and 
of 96 percent in the left ear. 

2.  In September 2008, the veteran's average pure tone 
decibel loss in the right ear was 39 and in the left ear was 
25, with speech recognition ability of 88 percent in the 
right ear and of 96 percent in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA provided the veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in June 2004 
and July 2007 correspondences; the latter included notice of 
the information and evidence necessary to substantiate a 
disability rating and the effective date to be assigned in 
the event his claim was successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was 
last readjudicated in a November 2008 supplemental statement 
of the case, thereby curing any deficiency in the timing of 
the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-
24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the July 2007 correspondence in 
particular essentially provided the type of notice required 
by Vasquez-Flores.  The letter informed him that the evidence 
must show that his claimed disorder had become worse, and he 
was advised that he could submit evidence showing the claimed 
disorder had increased in severity.  He was informed that he 
could submit lay evidence to this effect, including from 
others concerning the effect of the disorder.  The 
correspondence informed him that evidence of the impact of 
the condition and symptoms on his employment was relevant.

Even assuming, however, that the July 2007 notice letter did 
not properly advise the veteran as to the effect of the 
worsening on his daily life, the Board finds that he has 
demonstrated actual notice of the need for evidence showing 
such an effect.  In this regard, in statements and testimony, 
the veteran repeatedly indicated that his hearing loss 
affected his social life and interactions with others, and 
provided specific examples.  The Board finds that the 
statements and testimony demonstrate that he is well aware of 
the need for evidence showing the impact of his disorder on 
his daily life.  Consequently, the Board finds that any 
prejudice flowing from the failure of the June 2004 and July 
2007 correspondences to provide such notice has been 
rebutted.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  He has received VA examinations in 
connection with his claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Service connection for bilateral hearing loss was granted in 
June 1973; the disorder was evaluated as noncompensably 
disabling.  This evaluation has remained in effect since that 
time.  

At a December 2002 VA audiologic examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
30
45
LEFT
20
25
25
35
The average pure tone decibel loss in the right ear was 30, 
and in the left ear was 26.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 96 percent in the left ear.  

On file are December 2005, August 2007 and September 2007 
statements by the Veteran's spouse and several of his 
acquaintances.  The statements collectively indicate that he 
experiences difficulty hearing, and therefore requires 
repetition in conversation and higher volumes set on the 
television.

At his December 2005 Board hearing, the Veteran testified 
that he tries to hide his hearing loss at his job, but that 
his supervisor probably thinks he is goofing off because he 
sometimes does not hear the deliverymen ringing the bell to 
enter the office.  He described one occasion in which he did 
not hear a police vehicle attempting to pull him over, and 
contended that the officer was more inclined to give him a 
ticket as a result.  He explained that he has trouble hearing 
where there is background noise.  His spouse testified that 
he tends to turn the television and radio up too loud.  In 
other statements, he contends that his hearing loss has 
affected him physically, socially, and occupationally.

On file is the report of a private July 2007 audiogram.  The 
audiometric results  clearly indicate that the Veteran did 
not experience puretone decibel loss above 55 in any of the 
pertinent ranges; only in the 4000 hertz range did the 
Veteran achieve 55 decibel hearing loss.  The Veteran's 
speech discrimination in a quiet environment was 96 percent 
for the right ear, and 92 percent for the left ear; the 
examination report does not indicate whether speech 
discrimination testing was performed using the Maryland CNC 
method.

At a September 2008 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
40
70
LEFT
15
20
25
40

The average pure tone decibel loss in the right ear was 39 
and in the left ear was 25.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 96 percent in the left ear.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. 
§ 4.85.  The Board observes that in evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the December 2002 VA examination yields a 
numerical category designation of I for both the right and 
left ears (between 0 and 41 percent average pure tone decibel 
hearing loss, with between 92 and 100 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

Applying the criteria found at TABLE VI to the results of the 
September 2008 VA examination yields a numerical category 
designation of II for the right ear (between 0 and 41 percent 
average pure tone decibel hearing loss, with between 84 and 
90 percent of speech discrimination), and I for the left ear 
(between 0 and 41 percent average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination).  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

The Board notes that it is unclear whether the private July 
2007 audiologic examination conformed to VA's standards for 
evaluating hearing loss claims.  Even assuming the results 
may be used, however, the Board points out that the highest 
pure tone decibel loss shown for either ear was 55, and that 
the pure tone decibel loss in every range except for 4000 
hertz was considerably less than 55.  Moreover, the lowest 
relevant speech discrimination score was 92 percent.  
Consequently, even assuming a highest average pure tone 
decibel loss of 55, applying the criteria found at TABLE VI 
yields a numerical category designation of I for both the 
right and the left ears (between 42 and 49 percent average 
pure tone decibel hearing loss, with between 92 and 100 
percent of speech discrimination)).  Entering the category 
designations for both ears into TABLE VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.

The Board notes that the Veteran has not at any point 
demonstrated the exceptional patterns of hearing impairment 
contemplated by 38 C.F.R. § 4.86, which would otherwise have 
allowed for application of Table VIA in interpreting the pure 
tone decibel results.  The Board notes that, in any event, 
even if the July 2007 audiologic results were interpreted to 
show an average puretone decibel loss of 55, this would 
equate to level III hearing loss in both ears, which under 
TABLE VII would again require assignment of a 0 percent 
evaluation.  In other words, the July 2007 evaluation does 
not support a compensable rating.

Accordingly, the Board must conclude that a compensable 
evaluation for the veteran's bilateral hearing loss is not 
warranted under the schedular criteria.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that the hearing 
loss has interfered with the veteran's employment.  He 
contends that his hearing loss might have the effect of 
leading his supervisor to think he is not working hard.  He 
notably has not contended or adduced evidence that his 
supervisor has taken any adverse action because of the 
hearing impairment.  The Veteran also indicated that he 
probably would not have received a ticket from a police 
officer had he heard the vehicle's sirens.  The Board finds 
it unlikely the police vehicle followed the Veteran without 
using visual indicators in addition to auditory indicators 
for him to stop.  Even assuming the officer did not use his 
or her lights, however, he has not convincingly attributed 
the officer's decision to cite him to his hearing loss.  The 
evidence does not otherwise suggest any marked interference 
of the disorder with the veteran's employment, or suggested 
that the hearing loss has necessitated frequent periods of 
hospitalization, or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board has reviewed the evidence on file, and the VA 
examinations in particular, and concludes that the underlying 
level of severity for the veteran's bilateral hearing loss 
has remained at the noncompensable level since the claim was 
filed.  For the reasons enumerated above, and because there 
is no indication of greater disability than that described 
above during the period at issue in this case, a compensable 
rating is not warranted for any time since the claim was 
filed.  See Hart, supra.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


